Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/11/2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Remarks
The claims are presented as follow:
Claims 1-5, 7, 10, 16, 18, 21, 23-26, 42-45, 55-56 are pending.
Claims 6, 8-9, 11-15, 17, 19-20, 22, 27-41, 46-54, 57-60 are cancelled.  
    
Allowable Subject Matter

Claims 10, 16, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites the phrase “a tempory-radio network tempory identity”, which makes the claim confusing and indefinite. Examiner suggest using a temporary-radio network temporary identity” instead representing the T-RNTI.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 23-26, 42-45, and 55-56 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by FUJISHIRO et al. Publication No. (US 2020/0187245 A1).

Regarding claim 1, FUJISHIRO teaches a data transmission method, comprising: 
(User Equipment UE-100 FIG.1), a random access preamble to a base station (the UE 100 transmits Msg1 (random access preamble) to the eNB 200 [0149] FIG.12), and receiving a random access response sent by the base station (the UE 100 receives Msg2 (random access response) from eNB 200 [0150] FIG.12); and 
sending, by a terminal (User Equipment UE-100 FIG.1), a first request message carrying uplink data to the base station (the UE 100 transmits, to the eNB 200, a first Msg3 (S414) uplink data using the time/frequency resource indicated by the uplink grant [0151-152] FIG.12), 
wherein sending, by the terminal, the random access preamble to the base station (the UE 100 transmits Msg1 (random access preamble) to the eNB 200 [0149] FIG.12)comprises: in response to determining that the terminal satisfies a first preset condition (the amount of uplink data is larger than the allowable amount of data, the present condition or SIB-allowable amount of data condition [0148] FIG.12), sending, by the terminal, the random access preamble for requesting an uplink data transmission resource to the base station (the eNB 200 transmits, to the UE 100, the broadcast information (SIB) indicating the amount of data allowed to be transmitted (allowable amount of data) by the early data transmission. The UE 100 determines whether to perform the uplink early data transmission based on the allowable amount of data notified from the eNB 200 and the amount of data (uplink data) transmitted from the UE 100 to the eNB 200 [0148] FIG.12).  

claim 2, FUJISHIRO teaches the data transmission method of claim 1, further comprising: in a case where the terminal is in an idle state before sending the random access preamble, after receiving a second response message returned by the base station and determining that a contention is successfully resolved (the UE 100 is in the RRC idle mode. The UE 100 executes the random access procedure in order to transition to the RRC connected mode [0079-80]), maintaining, by the terminal, the idle state, taking a tempory-radio network tempory identity (T-RNTI) allocated by the base station carried in the random access response as a cell-radio network temporary identity (C-RNTI), and retaining the C-RNTI for a first length of time (the eNB 200 receives the random access preamble in any resource pool, and transmits the random access response (Msg2) to the UE 100 when allowing the use of the resource pool. The Msg2 includes a temporary identifier (temporary C-RNTI) that the eNB 200 allocates to the UE 100 [0409] FIG.24).  

Regarding claim 3, FUJISHIRO teaches the data transmission method of claim 2, wherein the second response message carries at least one of: a contention resolution identification; high-level acknowledgement information for the uplink data (S603 FIG.15); an uplink data failure indication; an uplink data retransmission indication; or user service data (the eNB 200 transmits, to the UE 100, the notification indicating whether to perform the early data transmission prior to starting the random access procedure by at least one of the paging message, the DCI, and the PDSCH [0127-130] FIG.10).  

claim 4, FUJISHIRO teaches the data transmission method of claim 1, wherein the first request message further carries at least one or a combination of: indication information of whether to set up an S1 interface preferentially; indication BYLO09OUS3information of whether to receive high-ley el acknowledgement information for the uplink data (ACK of the higher layer is transmitted from the eNB 200 to the UE 100 by the Msg4 [0291-292]); information for identifying a mobility management entity (MME) at which the terminal registers; terminal identification information; access stratum security information; or a connection setup reason corresponding to data transmission (an MME 300 may perform a notification of "application of a non-contention based random access procedure" together with the identifier of the UE (UE ID) in an S1 paging message transmitted to the eNB 200 via an S1 interface [0199-201] FIG.15). 

Regarding claim 5, FUJISHIRO teaches the data transmission method of claim 2, further comprising: after the terminal receives the second response message returned by the base station and obtains the C-RNTI (The Msg2 includes a temporary identifier (temporary C-RNTI) that the eNB 200 allocates to the UE 100 [0409] FIG.24), detecting, by the terminal, in a public search space or a search space for transmitting scheduling information of the second response message, one of following information by using the C-RNTI: a physical downlink control channel (PDCCH), uplink scheduling information, or downlink scheduling information (the eNB 200 notifies, by the Msg4 so the UE 100 can stop continuously monitoring PDCCH, the UE 100 that data (ACK of a higher layer) is scheduled to be transmitted to the UE 100 after transmitting the Msg4  [0292-296] FIG.17). 

Claim 6. (Canceled).  

Regarding claim 7, FUJISHIRO teaches the data transmission method of claim 1. wherein sending. by the terminal. the random access preamble for requesting the uplink data transmission resource to the base station comprises: selecting. by the terminal, a random access preamble from a random access preamble set for requesting the uplink data transmission resource (the amount of uplink data is larger than the allowable amount of data, the present condition or SIB-allowable amount of data condition [0148] FIG.12), and sending the selected random access preamble to the base station (the UE 100 transmits Msg1 (random access preamble) to the eNB 200 [0149] FIG.12), or selecting, by the terminal, a random access resource from a random access resource set for requesting the uplink data transmission resource, and sending the random access preamble by using the selected random access resource to the base station (the eNB 200 transmits, to the UE 100, the broadcast information (SIB) indicating the amount of data allowed to be transmitted (allowable amount of data) by the early data transmission. The UE 100 determines whether to perform the uplink early data transmission based on the allowable amount of data notified from the eNB 200 and the amount of data (uplink data) transmitted from the UE 100 to the eNB 200 [0148] FIG.12).    

Claims 8-9. (Canceled).
Claims 10, 16, 18 and 21 (allowable subject matter).
Claims 11-15, 17, 19-20 and 22 (Canceled). 



Regarding claim 23, FUJISHIRO teaches the data transmission method of claim 1, further comprising: after receiving a second response message returned by the base station, setting up, restoring or re-setting up, by the terminal, an RRC connection according to an RRC response message carried in the second response message, and transiting, by the terminal, to the connection state (The UE 100 executes the random access procedure in order to transition to the RRC connected mode [0079-80] FIG.7).  

Regarding claim 24, FUJISHIRO teaches a data transmission apparatus, comprising a memory and a processor, wherein the memory stores a program which, when read and executed by the processor, performs the data transmission method of claim 1 (The controller 130 includes at least one processor and memory. The memory stores a program executed by the processor and information used for processing by the processor [0054-57] FIG.2).

Regarding claim 25, FUJISHIRO teaches a computer-readable storage medium storing at least one program, wherein the at least one program is executable by at least one processor to perform the data transmission method of claim 1 (A program for causing a computer to execute each processing performed by the UE 100 and the eNB 200 may be provided. In addition, the program may be recorded on a computer-readable medium [0422] FIG.2&3).


Regarding claims 26 and 42-43, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7, 10, 16, 18, 21, 23-25, where the difference used is the limitations were presented from a “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	Claims 27-41 (Canceled). 

Regarding claims 44-45, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7, 10, 16, 18, 21, 23-25, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 46-54 (Canceled). 

Regarding claims 55-56, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 7, 10, 16, 18, 21, 23-25, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Claims 57-60 (Canceled). 

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472